Dickson, J.,
concurring specially. I agree with the majority that the petition should be dismissed, but I disagree with the path they have taken to reach that result. I write specially because in my opinion the doctrine of sovereign immunity precludes the petitioners from suing the State to recover the costs and legal fees they have incurred as a result of the impeachment proceedings against them.
Sovereign immunity is a jurisdictional question. LaRoche v. Doe, 134 N.H. 562, 566 (1991) (sovereign immunity is question of subject matter jurisdiction). Pursuant to this doctrine, the State cannot be sued in its own courts without its consent. Id. at 567 (“New Hampshire courts may [not] hear an action where the State Legislature has not vested the courts with subject matter jurisdiction by prescribing the terms and conditions on which it consents to be sued____” (quotations, brackets and citation omitted)); see also In Re Estate of Raduazo, 148 N.H. 687, 692 (2002) (State must give permission for litigant to “reach[] into the State’s pocket”); Tilton v. Dougherty, 126 N.H. 294, 297-99 (rule that litigant cannot sue State without consent is first of two sovereign immunity prongs that is “the law of the state”); Sousa v. State, 115 N.H. 340, 342 (1975) (referring to history of confusion about sovereign immunity rules). This is subject, of course, to constitutional concerns. Compare Claremont Sch. Dist. v. Governor, 144 N.H. 590, 592-95 (1999) (sovereign immunity impliedly waived in award of attorney’s fees from State where underlying case involving public’s constitutional right to adequate education was properly *148before court), and State Employees Ass’n of N.H. v. Belknap County, 122 N.H. 614, 621 (1982) (“existence of a right... implies the existence of an appropriate remedy for recovering [pursuant thereto]”), mth LaRoche, 134 N.H. at 566 (sovereign immunity cannot be “waived by conduct or undermined by estoppel” (citation omitted)), and Pub. Serv. Co. v. State, 102 N.H. 54, 58 (1959) (sovereign immunity is legislative question court cannot waive even for equitable claim).
In the case before us there is neither consent, nor, as the majority aptly explains, a legitimate question of a constitutional violation. There is, however, a need to protect the citizenry from encroachment upon the public treasury and avoid the disruption of the orderly administration of government. Raduazo, 148 N.H. at 692. Stated more bluntly, you cannot vest this court with jurisdiction simply by placing a meritless constitutional tag on a claim for legal fees.
■ The majority, for reasons unknown to me, has not addressed the issue of jurisdiction. But see Hosier v. Kinley, 142 N.H. 415, 423-24 (1997) (jurisdiction is first question court must examine in any case). Rather, they have relied on the proposition that the issue presented is a nonjusticiable political question. Following their reasoning, the matter may well be, and probably is, nonjusticiable. Jurisdiction, however, trumps justiciability. Id.
. Though judicial restraint is less ubiquitous than desirable, it is no more recondite than in the case before us.
Quite simply, the court lacks subject matter jurisdiction and the case should be dismissed on that ground.